
	

113 HR 4576 IH: To require the Secretary of Transportation to establish and implement a fatigue management plan, and for other purposes.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4576
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Ms. DeLauro (for herself, Ms. Esty, Mr. Himes, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require the Secretary of Transportation to establish and implement a fatigue management plan,
			 and for other purposes.
	
	
		1.Functioning alerterNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation
			 shall issue such regulations as are necessary to ensure that all
			 controlling locomotives operated at speeds in excess of 25 mph, regardless
			 of the date on which the locomotive is placed in service for the first
			 time, are equipped with a functioning alerter as described in paragraphs
			 (b) through (d) of section 229.140 of title 49, Code of Federal
			 Regulations.
		2.Fatigue management plan
			(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation
			 shall require all railroad carriers to establish and implement a fatigue
			 management plan that identifies and evaluates any fatigue related railroad
			 safety hazards on its system and determine the degree of risk associated
			 with each hazard.
			(b)ContentsThe plan required under subsection (a) shall—
				(1)be completed in accordance with the requirements in section 20156(f) of title 49, United States
			 Code; and
				(2)include consideration of sleep disorders, continuing treatment, and management of those risks in
			 order to reduce fatigue experienced by operating railroad employees.
				(c)SubmissionThe plan required under subsection (a) shall be submitted to the Secretary for approval.
			(d)ConsensusIn preparing the plan required under subsection (a), each railroad shall use good faith and best
			 efforts in accordance with section 20156(g) of such title to reach an
			 agreement with affected employees.
			3.Positive train control report
			(a)ReportNot later than 6 months after the date of enactment of this Act, and biannually thereafter, the
			 Secretary of Transportation shall require any railroad carrier
			 implementing a positive train control system in accordance with section
			 20157 of title 49, United States Code, to submit to the Secretary a report
			 regarding the status of the progress of the implementation.
			(b)Submission to CongressUpon receipt of the report under subsection (a), the Secretary shall submit the report to Congress.
			4.Redundant signal protectionNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall issue such regulations as are necessary to require that on-track
			 safety programs, as described in subpart C of part 214 of title 49, Code
			 of Federal Regulations, include requiring implementation of redundant
			 signal protection, such as shunting, for maintenance-of-way work crews who
			 depend on a train dispatcher to provide signal protection.
		5.Hours of service
			(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall ensure that railroad carriers provide railroad employees with
			 predictable and defined work and rest schedules. Predictable work
			 schedules for railroad employees means either a defined start time or a
			 minimum of 10 hours prior notification before being required to report to
			 duty.
			(b)Supplemental regulationAny requirement under subsection (a) shall supplement, and not supplant, the requirements of
			 section 21103 of title 49, United States Code.
			
